Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of DirectorsGlobeImmune, Inc.: We consent to the incorporation by reference in the registration statement (No.333‑202820) on FormS‑8 of GlobeImmune, Inc. of our report dated March17, 2015, with respect to the balance sheet of GlobeImmune, Inc. as of December31, 2014, and the related statements of operations, stockholders’ (deficit) equity, and cash flows for each of the years in the two-year period ended December31, 2014, which report appears in the December31, 2015 annual report on Form10‑K of GlobeImmune, Inc. /s/ KPMG LLP
